FILED
                            NOT FOR PUBLICATION                             APR 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10168

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00077-CRB

 v.
                                                 MEMORANDUM*
MIGUEL MACIAS, a.k.a. Flaco,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Miguel Macias appeals from the district court’s judgment and challenges the

90-month sentence imposed following his guilty-plea conviction for distribution

and possession with intent to distribute 50 grams or more of methamphetamine, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a)(1), (b)(1)(A); and money laundering, in violation

of 18 U.S.C. § 1956. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Macias contends that the district court procedurally erred by failing to

(1) explain the sentence sufficiently, and (2) respond to his argument that a more

lenient sentence was appropriate in light of his youth, his lack of a criminal history,

his dire economic circumstances, and the disparity between his sentence and those

of his coconspirators. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record shows

that the district court considered Macias’s mitigating arguments and sufficiently

explained the sentence, which was within the parties’ stipulated sentencing range.

See Rita v. United States, 551 U.S. 338, 357-59 (2007).

      AFFIRMED.




                                           2                                     15-10168